Citation Nr: 1224488	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  08-34 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizo personality, organic mood disorder, anxiety disorder and depression.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, schizo personality, organic mood disorder, anxiety disorder and depression.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1969 to November 1971, with service in the Republic of Vietnam (Vietnam) from July 25, 1970 to March 23, 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In March 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  

During the course of his appeal, the Veteran requested a hearing at the RO before the Board.  A VA Form 21-4138, Statement in Support of Claim, dated in March 2009, indicates that he wished to withdraw the hearing request.  Thus, the hearing request is withdrawn.  See 38 C.F.R. § 20.704 (2011).  

Of preliminary importance, the claim of service connection for PTSD was previously denied in an unappealed rating decision, dated in August 1995 by the RO.  

The Veteran petitioned to reopen the claim in June 2007.  Although the RO adjudicated the request to reopen on the merits in the November 2007 decision, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

Further, in Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a veteran's claim for PTSD was not limited only to the his lay diagnosis, but rather included any mental disability that could "reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  23 Vet.App. at 5 (2009).  

The essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  

In this case, the Veteran has made clear his intent to seek benefits for an acquired psychiatric disorder, including PTSD, schizo personality, organic mood disorder, anxiety disorder, and depression, as evidenced by various lay statements submitted by him, which discuss his PTSD, schizo personality, organic mood disorder, anxiety disorder, and depression symptoms.  

Hence, in light of Clemons, and based on the medical evidence of record, the Board has characterized the Veteran's claim as that of service connection for an acquired psychiatric disorder, to include PTSD, schizo personality, organic mood disorder, anxiety disorder, and depression.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issue of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, schizo personality, organic mood disorder, anxiety disorder, and depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an August 1995 rating decision, the RO denied the Veteran's claim of service connection for PTSD; the Veteran was informed of this action and apprised of his appellate rights, but did not file a timely appeal.  

2.  The evidence received since the RO's August 1995 rating decision is neither cumulative nor redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000) 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time.  

Legal Criteria 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2011).  

However, with exception, 38 U.S.C.A. § 5108  provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  

Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Analysis

By way of background, the RO denied a claim of service connection for schizoid personality in an unappealed January 1972 RO rating decision on the basis that adjustment reaction in association with schizoid personality diagnosed in service is a constitutional or developmental abnormality.  The RO again denied the claim in an unappealed July 1972 RO rating decision on the same grounds.  He was notified in writing of this action and apprised of his appellate rights at that time; however, he did not submit a notice of disagreement following this decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence of record at the time of the January 1972 and July 1972 rating decisions included a VA Form 21-526, Veteran's Application for Compensation or Pension and the service records.  

In August 1995 the Veteran filed a claim of service connection for PTSD, and described a military stressor of journeying to a village and stepping on a land mine in Vietnam while on his way to celebrate being in service for two years.  This claim was denied in an unappealed November 1995 RO rating decision on the basis that there was no clinical diagnosis of PTSD and there was no evidence of record to corroborate the Veteran's history of stressful events.  He was notified in writing of this action and apprised of his appellate rights at that time; however, he did not submit a notice of disagreement following this decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence of record at the time of the August 1995 rating decision included the Veteran's statements, his service records, and a Workmens' Compensation report.    

More recently, in June 2007 the Veteran requested to reopen his claim of service connection for PTSD, which was denied in a November 2007 RO rating decision on the basis that the evidence submitted was not new and material.  38 U.S.C.A. § 5108.  

In the November 2007 rating decision, the RO observed that VA treatment records show mental health treatment in March 2005 and June 2007, and diagnosis of PTSD, anxiety, depression and agitation.  The RO also indicated that personnel records from the service department confirms that the Veteran was stationed in Vietnam from July 25, 1970 to March 23, 1971; however, the record does not contain sufficient stressor information for the purposes of forwarding the claim to the U.S. Army and Joint Services Records Research Center (JSRRC).  

The evidence associated with the claims file subsequent to the August 1995 rating decision includes VA and private treatment records, a memorandum regarding a JSRRC search, Social Security Administration (SSA) records, and various lay statements and hearing testimony provided by the Veteran describing additional military stressors.  Also, the Veteran submitted a letter addressed from a commanding colonel to his father, dated in April 1971, in which it was acknowledged that the Veteran was injured in March 1971 by a friendly anti-personnel land mine after going into a nearby off-limits village at night.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the August 1995 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection.  The majority of this evidence is new, in that it was not previously of record.  

Moreover, the Board finds the lay assertions presented by the Veteran to provide more information concerning the circumstances surrounding the onset of the claimed acquired psychiatric disorder, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus are material in that they relate to previously unestablished facts that tend to substantiate the Veteran's claim.  

The Veteran is competent to describe observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

The newly submitted evidence pertains to elements of the claim that was previously found to be lacking.  Furthermore, as will be discussed below, the evidence triggers VA's duty to provide an examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for an acquired psychiatric disorder.  

However, as will be discussed, further development is necessary before the merits of the Veteran's claim can be addressed.  


ORDER

As new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, the appeal to this extent is allowed, subject to additional development as discussed hereinbelow.  


REMAND

During his March 2009 DRO hearing, the Veteran testified that his PTSD was caused by the following stressors-witnessing the killing and wounded while serving on a supply truck and delivering food to the stations, being exposed to incoming mortar attacks at night while stationed at the Tuy Hoa Army Air Base, and stepping on a land mine in DaNang after making a stop at a village to get gas for the supply truck he was guarding and walking through a mine field after being left behind at the village.  He acknowledged that his military occupational specialty was as a wire man, but noted that he was a supply truck guard while stationed in Vietnam.  

The service records reflect that the Veteran served as a wireman with the Headquarters and Headquarters Battery of the 8th Battalion of the 26th Artillery in Vietnam.  

Memoranda from the RO, dated in October 2007 and September 2008, show a determination that there is insufficient information to forward the claim to the JSRRC.  While the Board is cognizant that there exists the October 2007 and September 2008 formal finding of insufficient information in order to verify the Veteran's claimed stressors, the Board notes that the morning reports and unit logs for the Veteran's unit have not been obtained.  Such documents may reveal some insight into the Veteran's claimed stressors and thus should be obtained on remand.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2011).  

The service treatment records show mental health clinic treatment.  An April 1970 service treatment record reveals that the Veteran was reportedly involved in a car accident prior to entering service, in which the other driver was killed.  The clinician noted that since then, the Veteran reported that he had visions of a man dressed in white with the face of the deceased driver every time he drove.  The clinician also described the Veteran's childhood, noting that he had 3 sets of parents, including one who committed suicide and one who abandoned him.  In May 1970, a mental hygiene consultation service note for the 3rd Infantry Division reveals findings of possible borderline personality, and a recommendation that when the Veteran was transferred to Vietnam he should be seen by the mental health clinic.  A December 1970 treatment record indicates that the Veteran had a very vague history of lethargy and anorexia since arriving in Vietnam.  He denied drug use.  The clinician observed that the Veteran probably had inadequate personality or a character disorder.  

He was also treated for stepping on a landmine in March 1971 in Vietnam, and sustaining traumatic amputation to the right foot.  A May 1971 Statement of Medical Examination and Duty Status detailed the accident.  It was noted that, on March 11, 1971, the Veteran stepped on a land mine in the Tuy Hoa perimeter wire after returning from an off limits village where he had been to see his girlfriend.  A formal line of duty investigation was required and it was determined that the injury was not considered to have been incurred in the line of duty.  

A psychiatry outpatient clinic report, dated in July 1971, indicates that the Veteran requested assistance for continuing problems of drug use-heroin, snorting and LSD, 2 to 3 times per week.  The clinician observed no evidence of psychosis, but that the Veteran appeared to be addicted to heroin.  He was diagnosed with adjustment reaction, moderate in association with marked schizoid personality manifested by marked social withdrawal, interpersonal distance, drug experimentation, depression, feelings of loneliness and isolation.  During this evaluation, the examiner noted that the Veteran was charged with being AWOL between July 16, 1971 and July 29, 1971.  The Veteran indicated that his drug experimentation began in Germany.  He gave a marked past history of severe social isolation beginning at a very early age, and a conflict laden family life and developmental history including being adopted multiple times and having a stormy relationship with his foster parents.  The Veteran was also the subject of a psychiatric evaluation in August 1971 after his injury, when it was determined that the Veteran was free from mental defect, disease or derangement.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. §§ 1111, 1137.  

Under applicable laws and regulations, mere congenital or developmental defects, absent displaced or supernumerary parts, refractive error of the eye, personality disorder and mental deficiency are not diseases or injuries for the purpose of VA disability compensation and generally cannot be service-connected.  38 C.F.R. § 3.303(c). 38 C.F.R. § 4.9.  

Mental retardation and personality disorders are not diseases or injuries for compensation purposes, and, except as provided in § 3.310(a) of this chapter, disability resulting from them may not be service-connected.  However, disability resulting from a mental disorder that is superimposed upon mental retardation or a personality disorder may be service-connected.  38 C.F.R. § 4.127.  

Service connection is still permissible for such a defect in the limited circumstance when there has been aggravation of a congenital defect during service by superimposed injury, although not superimposed disease.  See VAOPGCPREC 82-90 (July 18, 1990).  See also Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.  

In deciding a claim based upon aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Importantly, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306; see also 38 U.S.C.A. § 1153 (West 2002).  

Notably, the RO failed to consider and discuss the ramifications of VAOPGCPREC 3-2003 and the holding in Wagner, supra, regarding the preexisting issue.  

Further, VA treatment records show diagnosis of various acquired psychiatric disorders, to include PTSD, since 2005.  There is no medical opinion in the claims file that addresses the etiology of the Veteran's diagnosed acquired psychiatric disorders.  

In view of the above, multiple possible theories of entitlement exist in this case: direct service connection for an acquired psychiatric disorder; or service connection based on aggravation of a preexisting condition, to include schizo personality.  However, a medical opinion has not yet been obtained.  

When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Further, the Board notes that where the determinative issue involves medical causation, specifically aggravation of a preexisting condition, competent evidence is required.  See Woehlaert v. Nicholson, 21 Vet. App. at 462; Routen v. Brown, 10 Vet. App. at 186.  

Hence, the Veteran should be scheduled for a VA psychiatric examination to identify and evaluate any psychopathology present, to specifically include PTSD, schizo personality, organic mood disorder, anxiety disorder, and depression.  See 38 U.S.C.A. § 5103A (d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In March 2009, the Veteran testified that he receives ongoing treatment for his PTSD from the Rock Hill Outpatient Clinic, the Salem, Virginia VA Medical Center (VAMC), and the Charleston, Louisiana VAMC.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, VA must obtain any outstanding records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  As noted, the electronic Virtual VA records file was reviewed and did not reveal any VA treatment records pertinent to this appeal.  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the Veteran another development letter for the claim of PTSD.  The RO should ask the Veteran to provide information regarding his claimed stressors that support a diagnosis of PTSD, to include stressors involving mortar fire during service in Vietnam.  An appropriate period of time should be allowed for the Veteran to respond.  Any other required development also should be undertaken.  This includes obtaining service department morning reports, unit logs, and other types of evidence that may corroborate the Veteran's claimed stressors.  

2.  The RO should also take appropriate steps to contact the Veteran in order to obtain copies of all outstanding VA or non-VA records referable to treatment for the claimed acquired psychiatric disorder.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  After any outstanding records have been obtained and associated with the claims file, the RO should then schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's claimed psychopathology, to include PTSD, schizo personality, organic mood disorder, anxiety disorder, and depression.  

The pertinent evidence in the claims file, along with a copy of this remand, must be made available to the examiner for review, to include the Veteran's lay assertions.  A notation to the effect that this record review took place should be included in the report of the examiner.  

All indicated tests and studies are to be performed, and comprehensive social, educational, and occupational histories are to be obtained.  

All clinical findings should be reported in detail, and rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  

The examiner should note that the controlling law provides that no compensation shall be paid if the disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  

The examiner should note that service connection for PTSD may now be granted if the evidence demonstrates (1) a current diagnosis of PTSD; (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

Specifically, the examiner must:

a) List all psychiatric diagnoses applicable to the Veteran.  

b) Determine whether the Veteran's psychiatric symptoms meet the criteria set forth in the DSM-IV, to include for PTSD, schizo personality, organic mood disorder, anxiety disorder, and/or depression.  Specific responses must be provided for each of the DSM-IV criteria.  

c) Take into account all relevant service records and provide an opinion as to whether or not the Veteran had an acquired psychiatric at the time of his entrance into active service, and if so, describe the nature of the disorder.  

d) If the Veteran entered service with an acquired psychiatric disorder, provide an opinion as to whether or not this disorder increased in severity during service, and if so, opine as to whether or not the increase in severity represented simply a temporary or intermittent flare-up of the pre-service condition without worsening of the underlying disorder, or did an increase in severity represent a worsening of the underlying condition beyond the natural progress of the disorder. 

e) If not, offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any acquired psychiatric disability had its onset during his period of active service.  An opinion should be rendered for each psychiatric condition with which the Veteran is diagnosed.  With respect to any diagnosed PTSD, the examiner must comment on whether or not PTSD is medically related to the Veteran's fear of hostile military or terrorist activity.  The examiner should make an independent determination as to whether or not the Veteran's lay statements regarding any such fear appear plausible.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.  

4.  After completing all indicated development, the RO should readjudicate the remaining claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


